Nationwide Variable Insurance Trust NVIT Enhanced Income Fund Supplement dated June 13, 2013 to the Summary Prospectus dated May 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective on or about June 17, 2013, the second chart under the heading “Portfolio Management – Portfolio Managers” on page 3 of the Summary Prospectus is supplemented with the following: Portfolio Manager Title Length of Service with Fund David Wines Vice President and Chief Fixed-Income Officer, HighMark Since 2013 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
